                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:99-CR-00062-KDB

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 ENRIQUE RAMIREZ,

                 Defendant.


         THIS MATTER is before the Court on the Government’s Motion to Dismiss the

Supervised Release Violation Petition. (Doc. No. 89).

         The Government indicates that it makes the motion at the request of the United States

Marshal’s Service (USMS) and the United States Probation Office (USPO) for the Western District

of North Carolina. The USMS discovered that the “Enrique Ramirez” charged in this case used a

stolen identity. The person identified as Enrique Ramirez has been interviewed and fingerprinted

on three different occasions and his fingerprints are not a match for the defendant who was charged

in this case in 2004. The USMS claims it can do nothing more to locate the defendant in this case.

Meanwhile, the outstanding warrant has caused inconvenience and injustice to the true Enrique

Ramirez. For the reasons stated in the motion, the Court will grant the Government’s motion to

dismiss.

         IT IS THEREFORE ORDERED that:

            (1) the Government’s Motion to Dismiss the Supervised Release Violation Petition,

                (Doc. No. 89), is GRANTED; and

            (2) the 2004 Petition and associated arrest warrant are DISMISSED.




           Case 5:99-cr-00062-KDB Document 90 Filed 06/23/20 Page 1 of 2
SO ORDERED.



                     Signed: June 23, 2020




 Case 5:99-cr-00062-KDB Document 90 Filed 06/23/20 Page 2 of 2
